DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and response filed on 7/25/2022 has been entered and overcomes the rejections to the claims.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeffery Chamberlin on 8/1/2022. Please note that the interview clarified/corrected a typo in the remarks concerning the inclusion of claims 16-18 as being allowable.
The application has been amended as follows: 
Non-elected without traverse claims 16-18 have been cancelled.
Allowable Subject Matter
Claims 1, 2, 4-7, 9, 10, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest an ion implantation system, comprising: an ion source configured to form an ion beam; a beam-line component, wherein the beam-line component is an electrostatic filter comprising a plurality of conductive beam optics within an interior of the electrostatic filter; and a gas source configured to supply a gas to the beam-line component, wherein the gas source is configured to etch a deposit residing on a surface of one or more conductive beam optics of the plurality of conductive beam optics  via a reaction of the deposit with the gas.
Due to their dependency, claims 2 and 4-7 are necessarily allowable.

Regarding independent claim 9, the prior art of record neither shows nor suggest an ion implantation system, comprising: an ion source configured to form an ion beam; an electrostatic filter positioned downstream of the ion source; and a gas source configured to supply a gas to a chamber associated with the electrostatic filter wherein the gas source is configured to react with a deposit residing on a surface of one or more conductive beam optics of a plurality of conductive beam optics disposed within the chamber.
Due to their dependency, claims 10 and 12-15 are necessarily allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879